UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7685


MARLON CANADY,

                 Plaintiff - Appellant,

          v.

RODERIC L. TUELL, Building Manager, Unit Manager, employed at
Sussex One State Prison, sued individually and official
capacity; BENJAMIN T. ULEP, Doctor, employed at Sussex One
State Prison, sued individually and official capacity; EDDIE
PEARSON, Warden, employed at Sussex One State Prison, sued
individually and official capacity; VANCAMP, Sergeant (Male),
employed at Sussex One State Prison, sued individually and
official capacity; GREGORY HOLLOWAY, Warden, employed at
Wallens Ridge state Prison, sued individually and official
capacity; M. STANFORD, Medical Administrator, employed at
Wallens Ridge state Prison, sued individually and official
capacity; DANIEL MILLER, Doctor, employed at Wallens Ridge
state Prison, sued individually and official capacity; SABRINA
LOGAN, Sergeant (female), employed at Sussex One State Prison,
sued individually and official capacity; JERRY D. OATES,
United Manager, employed at Sussex One State Prison, sued
individually and official capacity,

                 Defendants – Appellees,

          and

HAROLD CLARKE, Director of Department of Corrections, sued
individually and official capacity; LOGAN, Sergeant (female),
employed at Sussex One State Prison, sued individually and
official capacity; JANE DOE, Medical Administrator, employed
at Sussex One State Prison, sued individually and official
capacity; J. D. OATES, United Manager, employed at Sussex One
State Prison, sued individually and official capacity; K.
LAMB, Correctional Officer, employed at Wallens Ridge state
Prison, sued individually and official capacity; FRED
SCHILLINGS, Director of the Virginia Department of Corrections
Medical Health    Services,    sued       individually   and   official
capacity,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00420-REP-RCY)


Submitted:   February 25, 2016                    Decided:     March 1, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Marlon Canady, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                      2
PER CURIAM:

       Marlon Canady seeks to appeal the district court’s order

dismissing some, but not all, of his claims raised under 42 U.S.C.

§ 1983 (2012).      This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order Canady seeks to appeal is neither a final

order    nor   an   appealable     interlocutory      or   collateral   order.

Accordingly, we deny Canady’s motion for appointment of counsel

and dismiss the appeal for lack of jurisdiction.              We dispense with

oral    argument    because     the    facts   and   legal    contentions    are

adequately     presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                     DISMISSED




                                         3